Title: From George Washington to Brigadier General James Mitchell Varnum, 28 October 1777
From: Washington, George
To: Varnum, James Mitchell



Sir,
Head Quarters [Whitpain Township, Pa.] October 28th 1777

You are, as soon as the weather will permit, to proceed to Woodberry with the Brigade under your command. Your most convenient route will be from this to Bristol, thence to Mount Holly, thence to

Haddonfield and thence to the place of your destination. You will be circumspect on your march, to prevent being surprised or intercepted. The design of your expedition is to aid and give greater security to the garrisons at Red-bank and Fort Mifflin for which purpose you will punctually cooperate with them. General Foreman will be in the neighbourhood of Red bank at the head of a body of Jersey Militia; as he will be there for the same end, that you are to be, a cooperation between you and him, will be also requisite.
I cannot delineate particularly the line of conduct you are to observe. I leave it to your own discretion to be adapted to circumstances. These general ideas, I would, however, throw out; That you are in conjunction with the Jersey Militia, to give the garrisons all the assistance and relief in your power. That as the men in them must be greatly harrassed by labor and watching, and in need of rest and refreshment, you are to send detachments, from time to time to releive and replace an equal number from the garrisons, who are during the interval to remain and act with you. That you are occasionally to reinforce them with additional numbers, as they may stand in need of it. That, in case of an attack upon or investiture of Red-bank, you are to act upon the rear or flanks of the enemy; not to throw your troops into the Fort, except such reinforcements from them, as may really be wanted, in defence of the works.
Woodberry I have pitched upon as a general station from its nearness to the forts, and the greater facility there will be, on that account, to answer in common, the ends proposed. On any approach of the enemy towards you, you are to take such a situation, as shall seem to you most eligible.
I hope it is unnecessary to caution you to be, in every circumstance, upon your guard against surprises. At Woodberry, you will be between two creeks—if you can draw any security from this, by breaking down bridges, or otherwise, so as to render the march of the enemy, in approaching you, more circuitous, it will be an advantage worth improving. I am Sir Your most humble servant

Go: Washington


P.S. In case you should find it necessary to send a reinforcemt of Artillery-men into Red-bank; you are not to send Capt. Lee with them, because Capt. Du Plessis services merit, and, it is my wish, he should not be superceded in the command of the Artillery there, which would happen, should Capt. Lee go into the Garrison being an older officer.

